IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00085-CR

MICHAEL DALE REIGHLEY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F49732


                            ABATEMENT ORDER

      Michael Dale Reighley was convicted of one count of online solicitation of a minor

and two counts of criminal solicitation of a minor. See TEX. PENAL CODE ANN. §§ 15.031,

33.021 (West 2011 & 2016). The record in this appeal has not yet been filed. We have been

provided documentation by the trial court, however, that indicates Reighley was

represented by counsel at trial but that Reighley subsequently filed a pro se notice of

appeal. Further, we have no indication whether trial counsel has withdrawn from

representing Reighley or whether new counsel has been appointed to represent Reighley
on appeal.

        Accordingly, this appeal is abated to the trial court to determine whether Reighley

is indigent, whether trial counsel continues to represent Reighley on appeal, and if not,

whether to appoint new counsel for Reighley. See TEX. CODE CRIM. PROC. ANN. arts. 1.051,

26.04 (West 2005 & 2009). If necessary, a hearing to make these determinations should be

held within 14 days from the date of this order. The Clerk’s and Reporter’s Records

containing the trial court’s written or oral findings and rulings, if any, are ordered to be

filed within 28 days from the date of this order.


                                          PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed March 21, 2018




Reighley v. State                                                                     Page 2